Title: To Thomas Jefferson from Jonathan H. Nichols, 23 March 1801
From: Nichols, Jonathan H.
To: Jefferson, Thomas



Sir,
Boston, March 23, 1801.

I had the honor of receiving yours of the 9th inst. for the obliging terms of which, be pleased to accept my sincerest thanks:—Permit me, sir, to congratulate my country & yourself, upon your election to a trying and great office; may that Being who has raised you to preside over the affairs of a free & great nation, continue you long in that eminent usefulness, which has ever commanded the gratitude, affection and confidence of the republican Citizens of America. Pardon me if I join the plaudits of all who have any ideas of Literary elegance, of Sentimental excellence, and exalted moderation, in saying, that your late Speech is one of the most happy speciments of that nobility of mind, and superiority of talent, which the envious & unjust have endeavor’d to envelope in the dull mists of neglected merit;—But the pinions of slander are clipt, and malicious calumnies hover over the abys of disgrace.
I lament that I have neither the honor nor happiness of being personally acquainted with you, Sir, yet I am happy in recollecting the Name of one, whom fame Justly pronounces the friend of human Nature.
Want of property seems to have doom’d me to perpetual obscurity, but the happiest moment of my life would be that which offered an opportunity of evincing my attachment to the President, by active  service. I fear you will suspect me to be a servile, courting, flatterer, never contented with undeserved favors. when you see me come forward with a second request, presuming too far upon your kindness.
Should I be so fortunate as to obtain your consideration, I have the vanity to hope, that I may one day inherit a Share of your esteem. I am young—possess a Small portion of literary knowledge, I have political sentiments—some little Nautical experience—and ambition, which is the parent of human action, has so strong dominion in my mind, that I almost forget what I do, when I continue to trouble you with solicitations—forgive me Sir, but if you recollect any trifling office or employment which would enable me more conveniently to procure subsistence, and at times, recreations in the pursuits of Study—your remembrance will be another addition to those kindnesses which you delight to bestow on your fellow citizens—for an answer to this I can hardly ask,
Mean while I remain, with grateful esteem, your obedt & hmbl. Servt.

Joa H Nichols

